As filed with the Securities and Exchange Commission on July , 2010 Registration No. - UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWASHINGTON, DC 20549 FORM S–1 REGISTRATION STATEMENTUNDERTHE SECURITIES ACT OF 1933 UNIFY CORPORATION(Exact Name of Registrant as Specified in its Charter) Delaware 7372 94-2710599 (State or other jurisdiction (Primary Standard (I.R.S. Employer of incorporation or Industrial Classification Identification Number) organization) Code Number) 1420 Rocky Ridge Drive, Suite 380Roseville, California 95661(916) 928-6400 (Address, including zip code, and telephone number, including area code, ofRegistrant’s principal executive offices) Todd E. WillePresident and Chief Executive OfficerUnify Corporation1420 Rocky Ridge Drive, Suite 380Roseville, California 95661(916) 928-6400 (Name, address, including zip code, and telephone number,including area code, of agent for service) with copies to: Jude M. Sullivan, Esq.K&L Gates LLP70 West Madison Street, Suite 3100Chicago, Illinois 60602(312) 781-7160 Approximate date of commencement of proposed sale to the public: From time to time after the effective date of this registration statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box: x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post–effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post–effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE Proposed Proposed Maximum Maximum Aggregate Amount of Title of Each Class Amount to be Offering Price Offering Registration of Securities to be Registered Registered (1) per Share (2) Price(2) Fee (2) Common Stock 2,085,714 shares $2.905 $6,059,000 $432.01 Common Stock (2007) 1,743,188 shares (3) See note (2) below See note (2) below See note (4) below Common Stock (2009) 54,000 shares (3) See note (2) below See note (2) below See note (6) below Common Stock underlying Subordinated PurchaseNotes (8) 1,428,571 shares(5) $2.905 $4,150,000 $295.90 Common Stock underlying Subordinated IndemnityNotes (8) 342,857 shares (5) $2.905 $996,000 $71.01 Common Stock underlying Warrants to PurchaseCommon Stock (2006) 257,280 (3)(5) See note (2) below See note (2) below See note (8) below Common Stock underlying Warrants to PurchaseCommon Stock (2009) 190,182 (3)(5) $2.75 $523,000 See note (7) below Common Stock underlying Hercules Warrant (8) 718,860 (5) $3.30 $2,372,238 $169.14 (1) Pursuant to Rule 429 under the Securities Act and as further described below under the heading “Statement Pursuant to Rule 429(b),” shares of common stock previously registered under the registrant’s registration statement on Form S-2 (later converted to a Form S-1) (Commission file no. 333-117628) (the “Form S-2), the registrant’s registration statement of Form SB-2 (later converted to a Form S-1) (Commission file no. 333-142045) on April 11, 2007 (the “Form SB-2”), and the registrant’s registration statement on Form S-3 (Commission file no. 333-161645) (the “Form S-3”) are being included in the prospectus included in this registration statement. (2) Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(a) and (c), based on the average of the high and low prices of the registrant’s common stock on July 20, 2010, as reported on the NASDAQ for newly registered shares, except that with respect to the shares underlying the warrants, the fee is calculated pursuant to Rule 457(g). (3) Represents shares previously registered under the Form S-2, Form SB-2, or Form S-3. (4) The registrant previously paid a registration fee of $521 on filing the Form S-2 on July 23, 2004. (5) The numbers of shares issuable on conversion of the notes or issuable on the exercise of the warrants is subject to adjustment to prevent dilution resulting from stock splits, stock dividends, or similar events as specified in the terms of the notes and the warrants. Therefore, pursuant to Rule 416 under the Securities Act of 1933, this registration statement also covers such number of additional securities to be offered or issued in connection with the conversion of the notes or the exercise of the warrants to prevent dilution resulting from stock splits, stock dividends, and certain other events. (6) The registrant previously paid a filing fee of $45.78 on filing the Form S-3 on August 31, 2009. (7) The registrant previously paid a filing fee of $208 on filing the Form S-2 on July 23, 2004 and a filing fee of $55 on filing the Form SB-2 on April 11, 2007. (8) As partial consideration for the registrant’s acquisition of Strategic Office Solutions, Inc., the registrant issued to the selling shareholders of Strategic Office Solutions Inc. $5,000,000 in subordinated purchase notes (the “Subordinated Purchase Notes”) and $1,200,000 in subordinated indemnity notes (the “Subordinated Indemnity Notes” ). To finance the cash portion of the acquisition price, the registrant entered into a credit agreement with Hercules Technology II, L.P., pursuant to which the registrant issued Hercules Technology II, L.P. a warrant to purchase 718,860 shares of the registrant’s common stock (the “Hercules Warrant”). STATEMENT PURSUANT TO RULE 429(b) Pursuant to Rule 429 under the Securities Act, the prospectus included in this registration statement relates to an aggregate of6,820,652 shares of Unify Corporation common stock previously registered but not sold under the Form S-1 Registration Statement (Commission file no. 33-117628), which became effective on October 1, 2007, the Form S-1 Registration Statement (Commission file no. 33-142045), which became effective on September 14, 2007, and the Form S-3 Registration Statement (Commission file no. 33-161645), which became effective on November 12, 2009. This registration statement, which is a new registration statement, also constitutes a post-effective amendment to each Registration Statement described above. Such post-effective amendment shall hereafter become effective concurrently with the effectiveness of this registration statement and in accordance with Section 8(c) of, and Rule 429 under, the Securities Act. An aggregate registration fee of$774.78 was paid in connection with the registration of the shares of common stock on the Registration Statements. If any such previously registered securities are sold under the Registration Statements prior to the effective date of this registration statement, they will not be included in the prospectus included in this registration statement. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Securities and Exchange Commission (the “Commission”), acting pursuant to said Section 8(a), may determine. SUBJECT TO COMPLETION DATED JULY , 2010 THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED. THESE SECURITIES MAY NOT BE SOLD UNTIL THE REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION RELATING TO THESE SECURITIES IS EFFECTIVE. THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND IT IS NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY STATE WHERE THE OFFER OR SALE IS NOT PERMITTED. PROSPECTUS Up to6,820,652 Shares of Common Stock UNIFY CORPORATION We have prepared this prospectus to register for resale up to6,820,652 shares of our common stock by certain existing holders of our common stock (the “Selling Stockholders”). Each of the Selling Stockholders will receive all of the net proceeds from the sale of shares by that holder. We will not receive any proceeds from the resale of our common stock by the Selling Stockholders You should read this prospectus carefully before you invest in our securities. You should read this prospectus together with additional information described under the heading “Where You Can Find More Information” before you make your investment decision. Our common stock is listed on the NASDAQ Stock Market (“NASDAQ”) under the symbol “UNFY.” The last reported sale price of our common stock on NASDAQ on July , 2010 was $ per share. Investing in shares of our common stock involves a high degree of risk.
